IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-91,747-01


                         EX PARTE JESUS ALEJANDRO, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. 2019CR2683W-W1 IN THE 399TH DISTRICT COURT
                           FROM BEXAR COUNTY


       Per curiam.

                                            ORDER

       Applicant filed this application for a writ of habeas corpus in the county of conviction, and

the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07. Under Article

11.07 of the Texas Code of Criminal Procedure, a district clerk is required to forward to this Court,

among other things, “the application, any answers filed, any motions filed, transcripts of all

depositions and hearings, any affidavits, and any other matters such as official records used by the

court in resolving issues of fact.” Id. at § 3(d); see also TEX . R. APP . P. 73.4(b)(4). The record

forwarded to this Court appears to be incomplete.

       The trial court’s findings state, “On July 30, 2020, trial counsel Eduardo Garcia submitted

an affidavit to the court in response to Applicant’s allegations of ineffective assistance of counsel
                                                                                                        2

(Attachment 1).” See Habeas Record at 56-57, 60. The referenced affidavit, however, is not included

in the habeas record forwarded to this Court.

        The district clerk shall either forward to this Court trial counsel’s affidavit dated July 30,

2020, or certify in writing that this affidavit is not part of the record. The district clerk shall comply

with this order within thirty days from the date of this order.



Filed: September 16, 2020
Do not publish